Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-28, 31-32, 36-38, 40, 42-43 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0158214 to Gravino in view of U.S. Patent Pub. 2001/0034225 to Gupte and U.S. Patent Pub 2010/0056118 to Gallacia. 

Regarding claim 27, Gravino teaches a method comprising: 
receiving, at a computing device, from a first device, a first message comprising audio data, said first message addressed to a device of a second user (see voicemail server 142, and steps 310 to 320 described in sections [0039] to [0042] of Fig. 3, which receive a voicemail (audio message) from a first device addressed to a second device); 
converting, via the computing device, said audio data to text data (see step 330 in Fig. 3 as described in section [0043], which converts voice to text); 
generating, via the computing device, a second message based on said first message, said second message comprising said text data (see steps 330 to 340 as described in section [0043], which teaches forming a text based message of the converted audio voicemail); and 

Regarding the features of an “email account” and the features of “identifying, via the computing device, an email identifier of the second user”, and “sending the text-based message using the email identifier”, as Gravino does not explicitly teach using email addresses per se (although section [0046] mentions email), Gupte is added. 
In an analogous art, Gupte teaches a system which uses email addresses and servers to convert audio into text based messages (SMS and email) between users.  See for example, section [0018], which teaches that a user’s email is correlated for the delivery of messages and also teaches delivery to an “email account”.  
Therefore, as both Gravino and Gupte teach servers converting audio and text based messages to wireless devices, and as Gupte explicitly teaches using email identifiers for message delivery to the email account, it would have been obvious to use email addresses in the text based message delivery of Gravino, as email and SMS are both text based.  

Regarding the features of claim 27, which recite: 
“said second message comprising said text data and a telephonic number for enabling access to the audio data included in the first message”, 
receiving, via the computing device, an indication of an interaction with the telephonic number within the second message; and
presenting the audio data to the second user”, 


Regarding the features of claim 27, which recite “determining, by the computing device, a length of characters within the text data, the determination further comprising comparing the length to a predefined number” and “the second message further comprising the first message when the length of the first message is less than the predefined number”, although SMS message protocols in Gupte compare the number of characters in the email to the text message limit (see section [0027] of 160 characters), in order to create a single text message, or to create multiple text messages (where each text message does not exceed the limit), for completeness however, as Gupte implicitly teaches this comparing and does not explicitly teach “comparing”, Galicia is added.

In an analogous art, Galicia teaches a mobile device which converts the formats of messages based on SMS character limit comparisons. See for example, steps 420 and 510 as described in sections [0032] and [0033], which teach “If the message content is text only and if the message (text) length is less than or equal to a maximum segment length then the message is converted and sent to its recipient as an SMS message, for example, as an IS-637-A/B SMS message at block 520' and “In another embodiment, the message having the first message format is converted to a message 

Therefore, as the standardized SMS protocols in Gupte would implicitly compare the amount of text characters to the system text message limit and as Galicia teaches this comparison (and changing message format/number based on the comparison), it would have been obvious to one of ordinary skill to modify Gupte with the comparison of Galicia, so that if the text limit is exceeded, format/number of the messages are converted, as is conventional.

Regarding independent claims 37 and 42, which recite the same features and amendments of method claim 27 (the difference being in “apparatus or computer readable medium” format), see the rejection of claim 27 above.
 
Regarding claims 28, 38 and 43, which recite “further comprising: embedding said audio data in said second message, wherein said communicated second message additionally comprises said audio data”, see step 340 of Gravino which embeds a URL to the audio and see section [0031] of Gupte which explicitly teaches embedding the audio in a “.wav file”, in the message, as recited.  

Regarding claims 31, 40 and 45, which recite “further comprising: identifying a phone number of the second user; and communicating said second message to said 

Regarding claim 32, which recites “wherein said second message is a Short Message Service (SMS) message”, both Gravino and Gupte teach that the second message is an SMS message, as recited. 

Regarding claim 36, which recites “wherein said audio data is a voice message generated by a first user associated with said first device”, as described above in the rejection of claim 27, the audio in Gravino and Gupte is a voice message, as recited.

Claims 33-34, 41 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gravino, Gupte and Galacia as applied to claim 27 and further in view of U.S. Patent Pub. 2012/0063585 to Gravino (hereinafter Gravio ‘585).

Regarding claim 33, which recites “further comprising configuring a shortcut key corresponding to said second message, said shortcut key associated with said phone number”, as Gupte and Gravino do not explicitly mention shortcut keys, Gravino ‘585 is added. 



Therefore, as the URL for delivering audio in Gravino/Gupte is equivalent to and/or similar to a shortcut key, and as Gravino ‘585 explicitly teaches the use and conventionality of using shortcut keys for contact addresses (“associated with said email identifier”), it would have been obvious to one of ordinary skill to modify and/or replace the embedded URL with a shortcut key, as is conventional and for reasons as in Gravino ‘585.    

Regarding claim 34, which recites “wherein said shortcut key enables access to said audio data”, as described above, see Gravino and see sections [0029] and [0034] to [0036] of Gupte, where the embedded phone number and/or URL (as modified by the shortcut key of Gravino ‘585) allows access to the stored voicemail audio data, as recited.  

Regarding claims 41 and 46, which recite “further comprising configuring a second shortcut key corresponding to said second message, said shortcut key associated with said phone number, and wherein said shortcut key enables access to said audio data”, as described above, the combination of references (i.e. modifying the . 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gravino, Gupte and Galacia as applied to claim 27 above, and further in view of either one of U.S. Patent Pub. 2010/0135472 to Watanabe or U.S. Patent Pub. 2009/0149167 to Patel. 

Regarding claim 35, which recites “wherein said converting is performed by an interactive voice response (IVR) unit”, as Gravino and Gupte do not explicitly teach using an IVR for the conversion, either one of Watanabe or Patel is added.

In an analogous art, Watanabe and Patel teach systems which send text messages to users indicating voicemails are present.  Watanabe and Patel also teach using IVRs which convert text to speech and vice versa.  See for example, section [0067] of Watanabe and sections [0410], [0414] and [0428] of Patel. 

Therefore, as Gravino/Gupte teach conversion of messages and as either one of Watanabe and Patel teach using IVRs for the message conversion, it would have been obvious to modify Gravino/Gupte to use IVRs, as they conventionally perform this function. 
Response to Arguments
Applicant’s arguments filed March 9, 2022 with respect to claims have been fully considered but are not persuasive.  Applicant argues on pages 7 and 8 of the Remarks that Galicia does not teach the features of “determining, by the computing device, a length of characters within the text data, the determination further comprising comparing the length to a predefined number” and “generating the second message further comprising the first message when the length is less than the predefined number”.  Applicant also stresses (on page 8) that Galicia is performing different actions based on the threshold limit of characters.  In response to these points the Examiner points out that it is Gravino and Gupte which perform the recited actions, and that the SMS message protocols in Gupte would compare the number of characters in the email to the text message limit (see section [0027] of 160 characters), in order to create a single text message, or to create multiple text messages (where each text message does not exceed the limit).  Therefore, Gupte implicitly teaches this claimed feature of the limit of (160) characters as this feature is always present in SMS protocols.  Therefore, Galicia was only added for completeness to explicitly teach this SMS character limit.  Therefore, as Applicant’s arguments address the references singly, the combination of Gravino, Gupte and Galacia would teach and/or render obvious the claimed features.  Therefore, for these reasons as described above, Applicant’s arguments are not persuasive.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646